Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan S, Lemanski on 25 Feb. 2022.

The application has been amended as follows: 

Claim 17 is canceled.
In Claim 18, Line 1, after “claim” change “17” to --24--.
In Claim 18, Line 1, after “wherein” change “an outer” to --the upper--.
In Claim 18, Line 2, after “and” change “an outer” to --the upper--.
In Claim 19, Line 1, after “claim” change “17” to --24--.
In Claim 19, Line 1, after “wherein the” add -- receiver adapter includes a bias member extending through a length of both the stable post and the bias post, and a--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a receiver adapter comprising a hitch post including: a stable post 
Claims 4, 6-14, 16 and 22-23 depend from Claim 1.
Although the prior art discloses a receiver adapter comprising: a hitch post including: a stable post having an upper surface, a lower surface, and a post wedge extending therebetween; and a bias post having an upper surface, a lower surface, and a bias post wedge substantially parallel to the post wedge, the bias post wedge extending at least partially over the post wedge and at least partially rests upon the post wedge so that the bias post is movable relative to the stable post along the post wedge between a removable position and a locked position, wherein the stable post remains stationary relative to a hitch receiver during installation of the hitch post into the hitch receiver while the bias post is moved between the removable position and the locked position; and wherein, to reach the locked position, the bias post moves along the post 
Claims 18-20 depend from Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618